


Exhibit 10(p)






































McDonald’s Corporation
Severance Plan
















































As Amended and Restated Effective July 1, 2015




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I. ‑ Statement of Purpose
1
ARTICLE II. ‑ Definitions
1
ARTICLE III. ‑ Eligibility
5
ARTICLE IV. ‑ Benefits
6
 
 
 
 
 
Section 4.1.
 
Computation of Severance Pay
6
 
Section 4.2.
 
Medical, Dental and Vision Coverage
6
 
Section 4.3.
 
Transitional Assistance
7
 
Section 4.4.
 
Stock Options and Restricted Stock Units
7
 
Section 4.5.
 
Sabbatical
7
 
Section 4.6.
 
Prorated TIP Bonuses
7
 
Section 4.7.
 
Company Vehicle
7
 
Section 4.8.
 
Prorated CPUP Payment
8
 
Section 4.9.
 
Timing Rules for Certain Reimbursements and Payments
8
 
 
 
 
 
ARTICLE V. ‑ Payment of Severance Pay and Sabbatical Pay
8
 
 
 
 
 
 
Section 5.1.
 
Form and Timing of Payments
8
 
Section 5.2.
 
Delayed Payment Date for Key Employees
8
 
Section 5.3.
 
Death of Qualifying Employee
9
 
Section 5.4.
 
Offsets for Foreign Severance Benefits
9
 
 
 
 
 
ARTICLE VI. ‑ Requirement of Effective Release; Integration with Other Benefits
9
 
 
 
 
 
 
Section 6.1.
 
Releases Generally
9
 
Section 6.2.
 
Benefit Programs Generally
10
 
Section 6.3.
 
Severance Not Compensation; Severance Period Not Service
10
 
Section 6.4.
 
Increases in Compensation, Stock Option Grants and Restricted Stock Units
11
 
Section 6.5.
 
Limitations on Severance
11
 
 
 
 
 
ARTICLE VII. ‑ Discontinuance or Repayment of Benefits Upon Re-Employment or For
Cause
11
 
 
 
 
 
 
Section 7.1.
 
Discontinuance or Repayment upon Re-Employment
11
 
Section 7.2.
 
Discontinuance or Repayment for Cause
11
 
 
 
 
 
ARTICLE VIII. ‑ Plan Administration
12
 
 
 
 
 
ARTICLE IX. ‑ Claims Procedure
12
 
 
 
 
 
 
Section 9.1.
 
Filing a Claim
12
 
Section 9.2.
 
Review of Claim Denial
13
 
 
 
 
 
ARTICLE X. ‑ Amendment and Termination
13





--------------------------------------------------------------------------------




ARTICLE XI. ‑ Miscellaneous
14
 
 
 
 
 
 
Section 11.1.
 
Qualifying Employee Information
14
 
Section 11.2.
 
Successors and Assigns
14
 
Section 11.3.
 
Employment Rights
14
 
Section 11.4.
 
Controlling Law
14
 
Section 11.5.
 
Notices
14
 
Section 11.6.
 
Interests Not Transferable
14
 
Section 11.7.
 
Mistake of Fact or Law
14
 
Section 11.8.
 
Representations Contrary to the Plan
15
 
Section 11.9.
 
Plan Funding
15
 
Section 11.10.
 
Headings
15
 
Section 11.11.
 
Severability
15
 
Section 11.12.
 
Withholding
15
 
Section 11.13.
 
Indemnification
15
 
 
 
 
 
Appendix I ‑ Schedule of Severance Benefits
 
 
 
 
 
 





--------------------------------------------------------------------------------




McDONALD’S CORPORATION
SEVERANCE PLAN


ARTICLE I.
Statement of Purpose


McDonald’s Corporation has established the McDonald’s Corporation Severance Plan
to provide financial assistance through severance payments and other benefits to
employees on the United States payroll who are subject to United States taxation
and whose employment with an Employer hereunder is terminated in a Covered
Termination.
The Plan is intended to be an unfunded welfare benefit plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended, and a severance pay
plan within the meaning of the United States Department of Labor regulation
section 2510.3-2(b). All prior existing severance pay plans, programs and
practices for employees (other than the McDonald’s Corporation Change of Control
Severance Plan), whether formal or informal, are hereby revoked and terminated
for Covered Employees. This document applies to Covered Employees whose Covered
Termination occurs on and after July 1, 2015. The payment of severance benefits
to any Employee who had a Covered Termination prior to July 1, 2015 shall be
determined in accordance with the terms of the Plan in effect at the time of
such Employee’s Covered Termination.
ARTICLE II.
Definitions


Cash Performance Unit Plan or CPUP. “Cash Performance Unit Plan” or “CPUP” means
the McDonald’s Cash Performance Unit Plan, the long-term incentive plan for
eligible Officers or, if applicable, such other long-term cash incentive plan of
an Employer as may be in effect as of a Qualifying Employee’s Termination Date.
Cause. “Cause” means any one or more of the following:
(a)
an Employee’s commission of any act or acts involving dishonesty, fraud,
illegality or moral turpitude;



(b)
an Employee’s willful or reckless material misconduct in the performance of his
or her duties;



(c)
an Employee’s willful habitual neglect of material duties; or



(d)
an Employee’s serious and reckless or intentional violation of McDonald’s
Standards of Business Conduct.



Change of Control Severance Plan. “Change of Control Severance Plan” means a
McDonald’s Corporation Tier I or Tier II Change of Control Employment Agreement,
established as of January 1, 2008, as each is amended from time to time.




--------------------------------------------------------------------------------




Claim. “Claim” means a written application for Severance Benefits under Section
9.1 of the Plan.
Claimant. “Claimant” means any individual who believes that he or she is
eligible for Severance Benefits under this Plan and files a claim pursuant to
Section 9.1 of the Plan.
COBRA. “COBRA” means the provisions regarding healthcare continuation coverage
set forth in Section 601 et seq. of ERISA and Section 4980B of the Code.
COBRA Premium. “COBRA Premium” means the monthly cost of providing healthcare
continuation coverage for a qualified beneficiary under COBRA, as adjusted from
time to time.
Code. “Code” means the Internal Revenue Code of 1986, as amended.
Company Service Date. “Company Service Date” means an Employee’s first day of
full-time employment or benefits eligible part-time employment with an Employer
as determined by McDonald’s Human Resources Department.
Compensation. “Compensation” means the defined term under McDonald’s Corporation
Profit Sharing and Savings Plan, McDonald’s Corporation Excess Benefit and
Deferred Bonus Plan and any other long-term incentive plan, welfare benefits
plan, deferred compensation arrangement, fringe benefit, practice or policy
maintained by an Employer as described in Section 6.3 of the Plan.
Covered Employee. “Covered Employee” means an Employee who has been notified by
McDonald’s Corporation that he or she has a Covered Termination making them
eligible for Severance Benefits under the Plan as described in Article III.
Covered Termination. “Covered Termination” means an Employee’s Separation from
Service due to:
(a)
Reduction in the work force;



(b)
Elimination of a position or job restructuring;



(c)
Elimination of a position due to outsourcing; or



(d)
Termination of employment by an Employer without Cause.



A Covered Termination does not include the Separation from Service of (i) any
Employee who is being terminated for performance reasons, (ii) an Officer who is
entitled to receive benefits under the Executive Retention Replacement Plan or
(iii) an Employee who is eligible to receive benefits under the Change of
Control Severance Plan with respect to such Separation from Service. In
addition, an Employee’s Separation from Service will not be treated as a Covered
Termination hereunder if the Employee fails to return all property of the
Employers (including, without limitation, automobiles (unless previously
purchased in accordance with the applicable Schedule), keys, credit cards,
documents and records, identification cards, equipment, phones, computers, etc.)
within fifteen (15) days after the Employee’s Separation from Service.




--------------------------------------------------------------------------------




Employee. “Employee” means an employee (including an Officer) of an Employer who
is on the Employer’s United States payroll and is subject to taxation in the
United States, but excluding those employees who are classified as Interns and
restaurant management employees hired on a temporary basis for a period that
does not exceed six months.
Employer. “Employer” means for purposes of this Plan, McDonald’s Corporation and
the following Related Entities: McDonald’s USA, LLC; McDonald’s Latin America,
LLC; McDonald’s APMEA, LLC; McDonald’s International, LLC and McDonald’s Europe,
Inc. and Restaurant Application Development International.
ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
Executive Retention Replacement Plan. “Executive Retention Replacement Plan”
means the McDonald’s Corporation Executive Retention Replacement Plan.
Key Employee. “Key Employee” means a “specified employee” as determined in
accordance with the McDonald’s Corporation Section 409A Specified Key Employee
Policy adopted as in effect on January 1, 2008 and as amended from time to time
in accordance with Treasury Regulation Section 1.409A-1(i).
McDonald’s Corporation. “McDonald’s Corporation” means McDonald’s Corporation
and its successors and assigns.
Officer. “Officer” means an Employee in the leadership band and above.
Plan. “Plan” means the McDonald’s Corporation Severance Plan as set forth in
this document.
Plan Administrator. “Plan Administrator” means the person responsible for
administration of the Plan as set forth in Article VIII of the Plan.
Plan Year. The “Plan Year” shall be the calendar year for record keeping
purposes.
Prorated CPUP. “Prorated CPUP” means the cash lump sum payment described in
Section 4.8 for certain Qualifying Employees who are eligible for a pro rata
long-term cash incentive bonus under CPUP for the performance period during
which the Qualifying Employee’s Termination Date occurs.
Prorated TIP. “Prorated TIP” means the cash lump sum payment for certain
Qualifying Employees described in Section 4.6 of the Plan who are eligible for a
pro rata bonus under McDonald’s TIP.
Qualifying Employee. “Qualifying Employee” means each Covered Employee who meets
the requirements set forth in the Plan, including, without limitation, the
requirement to sign a Release Agreement within the time frame described in
Section 6.1 and not revoke or rescind the Release Agreement.




--------------------------------------------------------------------------------




Related Entity. “Related Entity” means a corporation, trade, or business if it
and McDonald’s Corporation are members of a controlled group of corporations as
defined in Section 414(b) of the Code or under common control as defined in
Section 414(c) of the Code.
Release Date. “Release Date” means the date upon which a Qualifying Employee’s
signed Release Agreement required under Section 6.1 of the Plan becomes
irrevocable and non-rescindable.
Schedule. “Schedule” means the schedules attached as Appendix I to the Plan
which describe the duration and which Severance Benefits under the Plan are
available for different categories of Qualifying Employees.
Separation from Service. “Separation from Service” means an Employee’s cessation
of the performance of services for McDonald’s Corporation and all of its Related
Entities; provided that a “Separation from Service” shall not be deemed to have
occurred for purposes of this Plan unless the relevant circumstances constitute
the Employee’s “Separation from Service” with McDonald’s Corporation and all of
its Related Entities within the meaning of Section 409A of the Code. In general,
neither a transfer of employment from an Employer to another Related Entity nor
a change in status from Employee to independent contractor or similar
non-employee service provider to an Employer or any Related Entity will be
treated as a Separation from Service.
Severance Benefits. “Severance Benefits” means the Severance Pay and any other
benefit payable pursuant to this Plan.
Severance Pay. “Severance Pay” means the lump sum cash payment made to a
Qualifying Employee pursuant to Section 4.1 of the Plan.
Severance Period. “Severance Period” means the period of time equal to the
Qualifying Employee’s Weeks of Severance commencing on his or her Termination
Date.
Termination Date. A Covered Employee’s “Termination Date” is the date on which a
Covered Termination becomes effective.
Termination Notice Date. A “Termination Notice Date” is the date on which a
Covered Employee receives notice that he or she has a Covered Termination under
the Plan.
TIP. “TIP” means McDonald’s Target Incentive Plan or any annual bonus plan that
replaces the Target Incentive Plan.
TIP-Eligible. A Qualifying Employee is “TIP-Eligible” if his or her Termination
Date is on or after March 1 of a calendar year and the Qualifying Employee is
eligible to participate in TIP for the calendar year in which his or her Covered
Termination occurs.
Weekly Base Pay. “Weekly Base Pay” means the base salary or base wages that a
Qualifying Employee earns during a week, based upon rate of pay in effect for
the Qualifying Employee immediately before the Qualifying Employee’s Termination
Date, excluding overtime or any special payments, and is used to compute the
amount of Severance Pay under Section 4.1 of the




--------------------------------------------------------------------------------




Plan. For part-time employees weekly pay is determined by the average number of
weekly hours worked during the preceding 12 months, or shorter period of
employment, if applicable. However, for part-time employees of Restaurant
Application Development International, average weekly base pay shall be
determined using the six weeks immediately preceding termination of employment.
Offsets for Foreign Severance Benefits. If a Qualifying Employee is entitled to
receive severance compensation as a statutory or government-funded benefit under
the laws of a foreign country, the Severance Benefits that would otherwise be
payable under this Plan may be offset by such severance compensation as the Plan
Administrator determines in his or her discretion.
Weeks of Severance. “Weeks of Severance” means the weeks for each Year of
Service of a Qualifying Employee subject to the minimum and maximum Weeks of
Severance as set forth in the Schedule applicable to such Qualifying Employee.
Year of Service. A “Year of Service” for purposes of computing the amount of
Severance Pay under Section 4.1 of the Plan means each complete twelve-month
period beginning on the Qualifying Employee’s Company Service Date and ending on
the Qualifying Employee’s Termination Date, with any period of less than 6
months being rounded down to the nearest complete twelve-month period and any
period of 6 months or more being rounded up to the nearest complete twelve-month
period. For example, a period of 10 years, 8 months and 3 days shall equal
eleven Years of Service and a period of 10 years, 5 months and 3 days shall
equal ten Years of Service.


ARTICLE III.
Eligibility


To be eligible for Severance Benefits under the Plan, an Employee must be
subject to United States taxation and must be on the United States active
payroll of an Employer (or must be an Employee who would be on the United States
payroll but for the fact that, immediately prior to his or her Termination Date,
the Employee is on a leave of absence or receiving short-term disability
benefits) immediately before his or her Termination Date. Such an Employee must
be designated for a Covered Termination by McDonald’s Corporation and be
notified that he or she has been so designated under the Plan as a Covered
Employee. The fact that an Employee receives notice of termination of
employment, or an Employee’s employment actually terminates, shall not
automatically entitle such Employee to be considered a Covered Employee nor
automatically cause such termination to be considered a Covered Termination.
McDonald’s Corporation shall establish procedures and processes for implementing
Covered Terminations. These procedures and processes may differ depending on the
business needs and priorities of the affected work unit. In the case of any
Officer who is an officer of McDonald’s Corporation within the meaning of Rule
16a-1(f) under the Securities Exchange Act of 1934, as amended (as determined by
the Board of Directors of McDonald’s Corporation), the Compensation Committee of
the Board of Directors of McDonald’s Corporation shall determine whether such
Officer shall be treated as a Covered Employee and to what extent such Officer
will be entitled to receive Severance Benefits under this Plan and the
determinations of the




--------------------------------------------------------------------------------




Compensation Committee shall be final and binding. Officers who are entitled to
receive benefits under the Executive Retention Replacement Plan are not eligible
for benefits under this Plan. In addition, any Employee who is entitled to
receive benefits under the Change of Control Severance Plan with respect to his
or her Separation from Service shall not be eligible for benefits under this
Plan.


ARTICLE IV.
Benefits


In General. Each Qualifying Employee shall be entitled to Severance Pay and
other Severance Benefits in accordance with this Article IV and Article V below,
together with the Schedules included in Appendix I to this Plan applicable to
the different categories of Qualifying Employees. Except as provided in Section
5.2, to the extent there is any conflict between the provisions of the Plan and
an applicable Schedule, the provisions of the Schedule shall control. If a
Qualifying Employee would be covered by both (i) Schedule A, B, C or D and (ii)
the Schedules dealing with special circumstances (Schedule E, F or G), then
Schedule E, F or G, as applicable, shall be the only Schedule that applies to
that Qualifying Employee, except to the extent that provisions of another
Schedule are incorporated by reference in the special circumstance Schedules. If
a Qualifying Employee is a part-time Employee who is not benefits eligible as
described in Schedule H, the only benefit payable under the Plan shall be
Severance Pay for the duration specified in Schedule H.


Section 4.1.    Computation of Severance Pay. A Qualifying Employee shall
receive Severance Pay in a lump sum amount equal to his or her Weekly Base Pay
multiplied by the Qualifying Employee’s Weeks of Severance.


Section 4.2.    Medical, Dental and Vision Coverage. Unless otherwise provided
in the applicable Schedule, if a Qualifying Employee is entitled to file, and
does timely file, an election to continue any health benefits under a medical,
dental and/or vision benefit program sponsored by McDonald’s Corporation in
accordance with the provisions of COBRA, the Employer shall pay a portion of
such COBRA Premiums, as specified in the next sentence, during the Severance
Period, out of the total period of eighteen months normally provided for by
COBRA. During the Severance Period, the Qualifying Employee shall be required to
pay a portion of the COBRA Premiums equal to what he or she would pay for such
health benefits under the applicable program of McDonald’s Corporation, if he or
she had remained employed, and the Employer shall pay the balance of such COBRA
Premiums. The Employer’s payments, as applicable, shall be made to the entity
funding the applicable plan coverage, and not to the Qualifying Employee. The
Qualifying Employee must pay his or her share of such COBRA Premiums and may not
have such cost withheld from the Severance Pay nor contributed to any cafeteria
or flexible spending account. After the Severance Period ends, any further COBRA
to which the Qualifying Employee may be entitled shall continue only if the
Qualifying Employee pays the full cost thereof at the rate of 102% of both the
employee and the employer premium costs under the applicable plans. The
Employers shall not pay any portion of the COBRA Premiums for more than twelve
months, regardless of whether the Qualifying Employee or his or her eligible
dependents have an additional qualifying event under COBRA. Notwithstanding the
foregoing, if COBRA is no longer required to be provided to a Qualifying
Employee under the federal laws




--------------------------------------------------------------------------------




governing COBRA during the Severance Period, all payments of COBRA Premiums for
that Qualifying Employee under this Plan will also end.
Section 4.3.    Transitional Assistance. The Employers shall provide each
Qualifying Employee with transitional assistance only if and only to the extent
set forth in the applicable Schedule. The Qualifying Employee must start the
transitional process within 60 days of the Termination Date. In no event shall
any Qualifying Employee be entitled to receive cash or other benefits in lieu of
such transitional assistance.
Section 4.4.    Stock Options and Restricted Stock Units. Any equity
compensation (including, without limitation, stock options and restricted stock
units) granted to a Covered Employee under any equity incentive plan maintained
by McDonald’s Corporation that is outstanding immediately before the Termination
Date shall be treated in accordance with the terms of the equity incentive plan,
prospectus and grant applicable to such equity compensation.
Section 4.5.    Sabbatical. A Qualifying Employee shall receive a lump sum
sabbatical payment equal to eight weeks of Weekly Base Pay if: (a) the
Qualifying Employee was entitled to take a sabbatical leave immediately before
his or her Termination Date; or (b) the Qualifying Employee was eligible for
McDonald’s Corporation’s sabbatical program and the Termination Date occurs on
or after the ninth, nineteenth, twenty-ninth or thirty-ninth anniversary of the
Qualifying Employee’s Company Service Date but before the beginning of the year
in which the tenth, twentieth, thirtieth or fortieth anniversary thereof occurs.
In no event shall a Qualifying Employee receive more than one sabbatical payment
or more than a total of eight weeks of Weekly Base Pay under this Section 4.5.
Section 4.6.    Prorated TIP Bonuses. A Qualifying Employee who is TIP-Eligible
shall also be entitled to receive a Prorated TIP payment, if the Qualifying
Employee terminated employment on or after March 1 of a calendar year. The
Prorated TIP payment shall be prorated based on a fraction, the numerator of
which is the number of days from January 1 through the Termination Date in the
calendar year and the denominator of which is 365 (or 366 in a leap year). The
Prorated TIP payment shall be based on the actual performance of McDonald’s
Corporation and its subsidiaries and business units during the annual
performance period and shall be subject to supervisory discretion for the
individual performance factor. The Prorated TIP payment will be made at the same
time TIP payments are made to active employees.
Section 4.7.    Company Vehicle. A Qualifying Employee who has a
company-provided vehicle may purchase it and, in certain cases, may receive a
prorated cash reimbursement for recent upgrades related to such vehicle, as
determined by McDonald’s Fleet Management Department and the terms of the
McDonald’s Corporation Vehicle Program applicable to the Qualifying Employee. In
no event will the initial salary reduction of $1,200 paid by Home Office
employees ($1,500 in the case of Officers) be refunded or repaid to the
Employee.
In order to exercise the right to purchase his or her company-provided vehicle,
a Qualifying Employee must provide notice of such exercise and complete the
purchase in accordance with the procedures determined by McDonald’s Fleet
Management Department, but in no event may the purchase take place before his or
her Release Date. If the Covered Employee’s Termination Date occurs before his
or her Release Date, the Covered Employee must return his or her




--------------------------------------------------------------------------------




company-provided vehicle on his or her Termination Date, and the vehicle shall
be returned to him or her when such purchase can be completed.
Section 4.8.    Prorated CPUP Payment. A Qualifying Employee who is eligible to
participate in CPUP shall also be entitled to receive a Prorated CPUP payment.
The Prorated CPUP payment shall be prorated based on a fraction, the numerator
of which is the number of days from the beginning of the performance period
through the Termination Date and the denominator of which is the total number of
days from the first day of the performance period through the date on which the
performance period would have ended if the Qualifying Employee had remained in
active employment through the end of the scheduled performance period. The
Prorated CPUP payment, if any, shall be based on the actual performance of
McDonald’s Corporation during the applicable performance period. The Prorated
CPUP payment will be paid to the Qualifying Employee at the same time CPUP
payments are made to other eligible active employees.
Section 4.9.    Timing Rules for Certain Reimbursements and Payments. Officer
and director level employees are entitled to reimbursement for certain financial
planning expenses for the year in which their Termination Date occurs. The
financial planning services must be both completed and submitted for
reimbursement within three months after the Qualifying Employee’s Termination
Date or, if earlier, by the last day of the year in which the Termination Date
occurs. Expenses submitted after this date will not be reimbursed. Officers who
are entitled to executive physicals must complete their physical within six
months of the Qualifying Employee’s Termination Date. If a Qualifying Employee’s
spouse is also eligible for a physical, the spouse also must complete the
physical within six months of the Qualifying Employee’s Termination Date.
ARTICLE V.
Payment of Severance Pay and Sabbatical Pay


Section 5.1.    Form and Timing of Payments. Except as provided in Section 5.2,
a Qualifying Employee’s Severance Pay and sabbatical pay, if any, shall be paid
to the Qualifying Employee in a single lump sum as soon as reasonably
practicable following the later of the Termination Date or the Release Date, but
in no event later than 90 days after the Termination Date; provided, however
that the Plan Administrator may, in his or her sole discretion, cause the
Employer to make such payments at any time during the 90 day period following
the Termination Date even if prior to the Release Date. Notwithstanding the
foregoing, payment of the Severance Pay and the sabbatical pay is expressly
conditioned on timely execution of a Release Agreement in accordance with
Section 6.1. If a Qualifying Employee fails to execute the Release Agreement
during the time frame specified in Section 6.1, the Covered Employee shall
forfeit his or her right to receive the Severance Pay and sabbatical pay and
shall repay any Severance Pay and sabbatical pay the Covered Employee previously
received. The Employers shall have the right to seek enforcement of this
repayment right in any court of competent jurisdiction.
Section 5.2.    Delayed Payment Date for Key Employees. Notwithstanding any
provision in this Plan or any applicable Schedule to the contrary, if a
Qualifying Employee is a Key Employee as of his or her Termination Date, the
payment of such Qualifying Employee’s




--------------------------------------------------------------------------------




Severance Pay and sabbatical pay, if any, shall be delayed until and shall be
paid on the date that is six months after his or her Termination Date or in
accordance with Section 5.3 if the Qualifying Employee dies before the end of
such six month period.
Section 5.3.    Death of Qualifying Employee. In the event a Qualifying Employee
(including a Qualifying Employee who is a Key Employee) dies before receiving
his or her Severance Pay and sabbatical pay under the Plan, the Qualifying
Employee’s Severance Pay and sabbatical pay shall be paid in a lump sum as soon
as practicable following the Qualifying Employee’s death, but not later than 90
days following the Qualifying Employee’s death, to the beneficiary designated by
the Qualifying Employee under the McDonald’s Corporation Profit Sharing and
Savings Plan. If a deceased Qualifying Employee has failed to designate a
specific beneficiary under the McDonald’s Corporation Profit Sharing and Savings
Plan, or if the designated beneficiary dies before the Qualifying Employee has
received his or her Severance Pay and sabbatical pay, payment of the Qualifying
Employee’s Severance Pay and sabbatical pay shall be made to the Qualifying
Employee’s spouse if the Qualifying Employee is married as of the date of his or
her death or otherwise to the Qualifying Employee’s estate.
Section 5.4.    Offsets for Foreign Severance Benefits. If a Qualifying Employee
is entitled to receive severance compensation as a statutory or
government-funded benefit under the laws of a foreign country, the Severance
Benefits that would otherwise be payable under this Plan may be offset by such
severance compensation as the Plan Administrator determines in his or her
discretion.


ARTICLE VI.
Requirement of Effective Release; Integration with Other Benefits
Section 6.1.    Releases Generally. In addition to the requirements of Article
III of the Plan, it shall be a condition of eligibility for Severance Benefits
under the Plan that the Covered Employee shall have timely signed a release
agreement (the “Release Agreement”) within the period of time specified below
and shall not have timely revoked or rescinded such Release Agreement. Such
Release Agreement shall be in a form acceptable to the Plan Administrator that
complies with applicable law and which is appropriate for the Covered Employee’s
classification. The Release Agreement may include a covenant not to compete with
McDonald’s Corporation or its subsidiaries. A Release Agreement must be signed
no later than the date specified in the form of Release Agreement provided to
the Covered Employee by the Plan Administrator; provided, however, that such
date shall not be more than 60 days after the Covered Employee’s Termination
Date. McDonald’s Corporation shall provide a Covered Employee with an executable
form of Release Agreement no later than five (5) business days following the
Covered Employee’s Termination Date.
Except as provided in Section 5.1, no Severance Pay or sabbatical pay will be
paid to a Covered Employee unless and until the Covered Employee timely signs
the Release Agreement and the period of time for revoking or rescinding such
agreement under applicable law has expired without the Covered Employee having
revoked or rescinded such agreement. Severance Benefits other than Severance Pay
and sabbatical payments shall be provided to a Covered Employee in accordance
with Article III until such time as the Covered Employee either (a) fails




--------------------------------------------------------------------------------




to sign a Release Agreement within the time specified above or (b) timely
revokes or rescinds an executed Release Agreement, at which time the Covered
Employee shall cease to receive any further Severance Benefits under this Plan
and shall repay McDonald’s Corporation the cost of any Severance Benefits
previously received by the Covered Employee. The Employers shall have the right
to seek enforcement of this repayment right in any court of competent
jurisdiction.
If a Covered Employee dies prior to the expiration of the time frame for signing
the Release Agreement, the requirement for executing the Release Agreement shall
be waived and the Severance Pay and sabbatical pay shall be paid in accordance
with Section 5.3.
Section 6.2.    Benefit Programs Generally. Except as provided in Section 6.5
below, Severance Benefits under this Plan are in addition to all pay and other
benefits normally payable to a Qualifying Employee as of his or her Termination
Date according to the established applicable policies, plans, and procedures of
McDonald’s Corporation and its Related Entities (other than severance pay plans,
programs and practices, which have been revoked and terminated for Covered
Employees pursuant to Article I above). Without limiting the generality of the
foregoing, each Qualifying Employee shall be paid for any accrued but unused
vacation as of his or her Termination Date. If a Qualifying Employee’s
Termination Date occurs in a year when he or she is eligible for an extra week
of vacation under the “Splash Program,” the Qualifying Employee will be paid for
any unused Splash vacation. In addition, any benefit continuation or conversion
rights to which a Qualifying Employee is entitled as of his or her Termination
Date shall be made available to him or her. On a Qualifying Employee’s
Termination Date, all benefit plans, policies, fringe benefits and pay practices
in which the Qualifying Employee was participating shall cease to apply to the
Qualifying Employee in accordance with the terms of such benefits plans,
policies, procedures and practices that apply to any other employee terminating
employment with McDonald’s Corporation or its Related Entities, as applicable
and in accordance with the requirements of any applicable law, unless such
benefits are specifically continued as a Severance Benefit under this Plan. In
addition, the Employers will waive repayment by a Qualifying Employee of
sabbatical, relocation and/or short-term disability benefits that otherwise
would be required if the Qualifying Employee did not return to active employment
under the terms of the applicable sabbatical, relocation or short-term
disability program of the Employer. Finally, the Employers will continue to
provide educational assistance for any class that the Qualifying Employee has
begun to attend before his or her Termination Notice Date, provided that the
Qualifying Employee complies with all requirements for such assistance and
notifies the educational assistance service center of his or her Covered
Termination within two weeks after his or her Termination Notice Date.
Section 6.3.    Severance Not Compensation; Severance Period Not Service.
Payments for vacation pursuant to Section 6.2 shall be Compensation for purposes
of determining any benefits provided under McDonald’s Corporation Profit Sharing
and Savings Plan and the McDonald’s Corporation Excess Benefit and Deferred
Bonus Plan to the extent so provided in the applicable plan documents. Except as
provided in the preceding sentence, Severance Benefits under this Plan shall not
be construed as Compensation for purposes of determining any benefits provided
under McDonald’s Corporation Profit Sharing and Savings Plan, the McDonald’s
Corporation Excess Benefit and Deferred Bonus Plan, any long-term incentive
plan, or any other welfare benefit plan, deferred compensation arrangement,
fringe benefit, practice or policy maintained by an Employer for its employees.
The period of time during which Severance Benefits are being




--------------------------------------------------------------------------------




paid out or provided shall not count as credited service for any benefit
program, payroll practice (such as entitlement to vacation or sabbatical) or for
any other welfare benefit, profit sharing, savings, retirement or deferred
compensation benefit or fringe benefit plan, practice or policy of any Employer.
Section 6.4.    Increases in Compensation, Stock Option Grants and Restricted
Stock Units. After a Covered Employee’s Termination Notice Date, he or she shall
not be entitled to any increases in compensation, including, without limitation,
regularly scheduled merit increases in Weekly Base Pay or grants of stock
options or restricted stock units.
Section 6.5.    Limitations on Severance. To the extent that any federal, state
or local law, including, without limitation, the Worker Adjustment and
Retraining Notification Act and so-called “plant closing” laws, requires an
Employer or any Related Entity to give advance notice or make a payment of any
kind to a Covered Employee because of that Covered Employee’s involuntary
termination due to layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other similar event or reason, the
Severance Pay provided under this Plan may be reduced or eliminated, as the case
may be, by the amount of wages, benefits, or voluntary and unconditional
payments paid in lieu of notice. The Severance Benefits provided under this Plan
(together with the wages, benefits, or other payments described in this Section
that reduce or eliminate the Severance Pay) are intended to satisfy any and all
statutory obligations that may arise out of a Covered Employee’s Covered
Termination.


ARTICLE VII.
Discontinuance or Repayment of Benefits Upon Re-Employment or For Cause


Section 7.1.    Discontinuance or Repayment upon Re-Employment. If a Qualifying
Employee is subsequently re-employed by an Employer or any Related Entity before
or after all of the Qualifying Employee’s Severance Benefits under this Plan
have been paid or provided, Schedule G shall set forth the Qualifying Employee’s
rights to receive or retain Severance Benefits under this Plan, unless the Plan
Administrator, on behalf of the Employers, agrees otherwise in writing.
Section 7.2.    Discontinuance or Repayment for Cause. Notwithstanding any other
provision of the Plan, if the Plan Administrator determines at any time that a
Qualifying Employee committed any act or omission that would constitute Cause
while he or she was employed by an Employer or any Related Entity, the Employers
may (i) cease payment of any benefit otherwise payable to a Qualifying Employee
under the Plan and (ii) require the Qualifying Employee to repay any and all
Severance Pay, sabbatical pay and Prorated TIP previously paid to such
Qualifying Employee under the terms of this Plan. The Employers shall have the
right to seek enforcement of their rights under clause (ii) above in any court
of competent jurisdiction.




--------------------------------------------------------------------------------




ARTICLE VIII.
Plan Administration


McDonald’s Corporation may appoint one or more individuals to serve as Plan
Administrator for the Plan. Currently, the McDonald’s Welfare Plan
Administrative Committee serves as Plan Administrator.
The Plan Administrator shall have the discretionary authority to determine
eligibility for Severance Benefits under the Plan and to construe the terms of
the Plan, including the making of factual determinations. Benefits under the
Plan shall be paid only if the Plan Administrator decides in his or her
discretion that the Claimant is entitled to such benefits. The decisions of the
Plan Administrator shall be final and conclusive with respect to all questions
concerning administration of the Plan. The Plan Administrator may delegate to
other persons responsibilities for performing certain of the duties of the Plan
Administrator under the terms of the Plan and may seek such expert advice as the
Plan Administrator deems reasonably necessary with respect to the Plan. The Plan
Administrator shall be entitled to rely upon the information and advice
furnished by such delegates and experts, unless the Plan Administrator has
actual knowledge that such information and advice is inaccurate or unlawful.
Notwithstanding the foregoing, the Compensation Committee of the Board of
Directors of McDonald’s Corporation shall have the final authority with respect
to all Severance Benefits under the Plan for executive Officers subject to
Section 16 of the Securities Exchange Act of 1934.
McDonald’s Corporation intends for the Plan to comply with the requirements of
Section 409A of the Code and regulations, rulings and other guidance issued
thereunder, and the Plan shall be interpreted and administered accordingly.


ARTICLE IX.
Claims Procedure


Section 9.1.    Filing a Claim. Any individual who believes he or she is
eligible for Severance Benefits under this Plan that have not been provided may
submit his or her application for Severance Benefits to the Plan Administrator
(or to such other person who may be designated by the Plan Administrator) in
writing in such form as is provided or approved by the Plan Administrator. A
Claimant shall have no right to seek review of a denial of Severance Benefits,
or to bring any action in any court to enforce a Claim, prior to filing a Claim
and exhausting rights under this Article IX.
When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within ninety (90)
days after the receipt of such Claim unless special circumstances require an
extension of time for processing the Claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial ninety (90) day period,
which notice shall specify the special circumstances requiring an extension and
the date by which a final decision will be reached (which date shall not be
later than one hundred and eighty (180) days after the date on which the Claim
was filed). A Claimant shall be given a written notice in which the Claimant
shall be advised as to whether the Claim is granted or denied, in whole or in
part. If a




--------------------------------------------------------------------------------




Claim is denied, in whole or in part, the notice shall contain (a) the specific
reasons for the denial, (b) references to pertinent Plan provisions upon which
the denial is based, (c) a description of any additional material or information
necessary to perfect the Claim and an explanation of why such material or
information is necessary, and (d) the Claimant’s right to seek review of the
denial.
Section 9.2.    Review of Claim Denial. If a Claim is denied, in whole or in
part, the Claimant shall have the right to (a) request that the Plan
Administrator review the denial, (b) review pertinent documents, and (c) submit
issues and comments in writing, provided that the Claimant files a written
request for review with the Plan Administrator within sixty (60) days after the
date on which the Claimant received written notification of the denial. Within
sixty (60) days after a request for review is received, the review shall be made
and the Claimant shall be advised in writing of the decision on review, unless
special circumstances require an extension of time for processing the review, in
which case the Claimant shall be given a written notification within such
initial sixty (60) day period specifying the reasons for the extension and when
such review shall be completed (provided that such review shall be completed
within one hundred and twenty (120) days after the date on which the request for
review was filed). The decision on review by the Plan Administrator shall be
forwarded to the Claimant in writing and shall include specific reasons for the
decision and reference to Plan provisions upon which the decision is based. A
decision on review shall be final and binding on all persons for all purposes.


ARTICLE X.
Amendment and Termination


McDonald’s Corporation reserves the right to amend the Plan from time to time or
to terminate the Plan; provided, however, that no such amendment or termination
shall reduce the amount of Severance Benefits payable to any Qualifying Employee
whose Termination Date has already occurred, who has signed and not revoked or
rescinded a Release Agreement required by Section 6.1, and who has completed all
other applicable paperwork on or before the effective date of such amendment or
termination. Notwithstanding the foregoing, the Plan Administrator may amend or
modify the terms of the Plan hereunder (i) to the extent necessary or advisable
to comply with or obtain the benefits or advantages under the provisions of
applicable law, regulations or rulings or requirements of the Internal Revenue
Service or other governmental agency or of changes in such law, regulations,
rulings or requirements (including, without limitation, any amendment necessary
to comply with or secure an exemption from Section 409A of the Code) or (ii) to
adopt any other procedural or cosmetic amendment that does not materially change
the benefits to Qualifying Employees or materially increase the cost of the
benefits provided hereunder. No person may amend this Plan in a manner that
would subject any Covered Employee to taxation of his or her Severance Pay or
any other Severance Benefits under Section 409A(a)(1) of the Code.




--------------------------------------------------------------------------------








ARTICLE XI.
Miscellaneous


Section 11.1.    Qualifying Employee Information. Each Qualifying Employee shall
notify the Plan Administrator of his or her mailing address and each change of
mailing address. In addition, each Qualifying Employee shall be required to
furnish the Plan Administrator with any other information and data that
McDonald’s Corporation or the Plan Administrator considers necessary for the
proper administration of the Plan. The information provided by the Qualifying
Employee under this provision shall be binding upon the Qualifying Employee, his
or her dependents and any beneficiary for all purposes of the Plan, and
McDonald’s Corporation and the Plan Administrator shall be entitled to rely on
any representations regarding personal facts made by a Qualifying Employee, his
or her dependents or beneficiary, unless such representations are known to be
false. The receipt of Severance Benefits under the Plan by each Qualifying
Employee is conditioned upon the Qualifying Employee furnishing full, true and
complete data, evidence or other information and the Qualifying Employee’s
timely signature of any document related to the Plan, requested by McDonald’s
Corporation or the Plan Administrator.
Section 11.2.    Successors and Assigns. The obligations of McDonald’s
Corporation under the Plan shall be assumed by its successors and assigns.
Section 11.3.    Employment Rights. The existence of the Plan shall not confer
any legal or other rights upon any employee to continuation of employment.
McDonald’s Corporation and its Related Entities reserve the right to terminate
any employee with or without cause at any time, notwithstanding the provisions
of this Plan.
Section 11.4.    Controlling Law. The provisions of this Plan shall be governed,
construed and administered in accordance with ERISA. To the extent that ERISA
does not apply, the laws of the State of Illinois shall be controlling, other
than Illinois law concerning conflicts of law.
Section 11.5.    Notices. Any notice, request, election or other communication
under this Plan shall be in writing and shall be considered given when delivered
personally or mailed by first class mail properly addressed (which, in the case
of a Qualifying Employee, shall include mailing to the last address provided to
the Plan Administrator by such Qualifying Employee). Notice to McDonald’s
Corporation or the Plan Administrator by fax shall be acceptable notice if faxed
to the number designated by McDonald’s Corporation or the Plan Administrator, as
applicable, for receipt of notices under this Plan.
Section 11.6.    Interests Not Transferable. The interest of persons entitled to
Severance Benefits under the Plan are not subject to their debts or other
obligations and, except as provided in Sections 5.3 and 11.2 above and Section
11.12 below, as required by federal or state garnishment orders issued to the
Plan or McDonald’s Corporation or any Employer, or as may be required by ERISA,
may not be voluntarily or involuntarily sold, transferred, alienated, assigned
or encumbered.
Section 11.7.    Mistake of Fact or Law. Any mistake of fact or misstatement of
fact shall be corrected when it becomes known and proper adjustment made by
reason thereof. A Qualifying




--------------------------------------------------------------------------------




Employee shall be required to return any payment, or portion thereof, made by
mistake of fact or law to the applicable Employer that made such payment.
Section 11.8.    Representations Contrary to the Plan. No employee, Officer, or
director of McDonald’s Corporation has the authority to alter, vary or modify
the terms of the Plan or the Severance Benefits available to any Qualifying
Employee except by means of a written amendment duly authorized by the Board of
Directors of McDonald’s Corporation or its delegate, in accordance with the
provisions of the Plan. No verbal or written representations contrary to the
terms of the Plan and any duly authorized written amendment in effect as of the
date such representation was made shall be binding upon the Plan, the Plan
Administrator, McDonald’s Corporation or any Related Entity.
Section 11.9.    Plan Funding. No Qualifying Employee or beneficiary thereof
shall acquire by reason of the Plan any right in or title to any assets, funds,
or property of McDonald’s Corporation or any Employer. Any Severance Benefits
that become payable under the Plan are unfunded obligations of the Qualifying
Employee’s Employer, and shall be paid from the general assets of such Employer.
No employee, Officer, director or agent of McDonald’s Corporation or any Related
Entity guarantees in any manner the payment of Severance Benefits.
Section 11.10.    Headings. The headings in this Plan are for convenience of
reference and shall not be given substantive effect.
Section 11.11.    Severability. If any provision of this Plan is held illegal or
invalid for any reason, the other provisions of this Plan shall not be affected.
Section 11.12.    Withholding. Notwithstanding any other provision of this Plan,
the Employers may withhold from any and all Severance Benefits such United
States federal, state or local or foreign taxes as may be required to be
withheld pursuant to any applicable law or regulation.
Section 11.13.    Indemnification. Any individual serving as Plan Administrator
without compensation, and each and every individual who is an employee of an
Employer or any Related Entity to whom are delegated duties, responsibilities
and authority with respect to the Plan, shall be indemnified to the fullest
extent permitted by applicable law and the McDonald’s Corporation Bylaws.
Executed this 30th day of June, 2015
 
 
McDONALD’S CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Richard Floersch
 
 
 
 
Richard Floersch
 
 
 
 
Corporate Executive Vice President and Chief Human Resources Officer
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Appendix I
McDonald’s Corporation Severance Plan
Schedule A:
Severance Benefits for
Qualifying Employees who are Officers
This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are employed as Officers and who are full-time
Employees or benefits-eligible part-time Employees immediately before their
Termination Dates. A Qualifying Employee under this Schedule who is a Key
Employee as of his or her Termination Date, as determined under Section 5.2,
shall be subject to the six month delay in payment of Severance Pay and
sabbatical pay described in Section 5.2 in order to comply with Internal Revenue
Code Section 409A.
Weeks of Severance: Each Qualifying Employee covered by this Schedule shall be
credited with two (2) Weeks of Severance for each Year of Service with a minimum
of twenty six (26) Weeks of Severance and a maximum of fifty-two (52) Weeks of
Severance.
Severance Pay: Each Qualifying Employee shall receive Severance Pay in a lump
sum in an amount equal to his or her Weekly Base Pay multiplied by his or her
Weeks of Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.2 of the Plan during the Qualifying
Employee’s Severance Period.
Transitional Assistance: Each Qualifying Employee covered by this Schedule shall
receive transitional assistance under a senior executive program, at the expense
of the Employers, for a period of not more than 12 months, beginning not later
than 60 days after the Qualifying Employee’s Termination Date.
Prorated TIP/CPUP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan and
each Qualifying Employee who is eligible for a long-term cash bonus under CPUP
may receive a Prorated CPUP, if any, computed in accordance with Section 4.8 of
the Plan.
Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.
Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule B:
Severance Benefits for
Qualifying Employees in the Direction and Senior Direction Compensation Bands
This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are in the Direction or Senior Direction Compensation
Band of the Employers and who are full-time Employees or benefits-eligible
part-time Employees immediately before their Termination Dates.
Weeks of Severance: Each Qualifying Employee covered by this Schedule shall be
credited with two (2) Weeks of Severance for each Year of Service with a minimum
of sixteen (16) Weeks of Severance and a maximum of thirty-eight (38) Weeks of
Severance.
Severance Pay: Each Qualifying Employee shall receive Severance Pay in a lump
sum in an amount equal to his or her Weekly Base Pay multiplied by his or her
Weeks of Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.2 of the Plan during the Qualifying
Employee’s Severance Period.
Transitional Assistance: Each Qualifying Employee covered by this Schedule shall
receive transitional assistance under an executive program, at the expense of
the Employers, for a period of not more than six months, beginning not later
than 60 days after the Qualifying Employee’s Termination Date.
Prorated TIP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.
Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.
Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule C:
Severance Benefits for Qualifying Employees
in the Specialist, Supervisory/Consulting or Management/Advisory Bands
This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are in the Specialist, Supervisory/Consulting or
Management/Advisory Band but who are not Officers or directors of McDonald’s
Corporation or directors of any other Employer, and who are full-time Employees
or benefits-eligible part-time Employees immediately before their Termination
Dates.
Weeks of Severance: Each Qualifying Employee covered by this Schedule shall be
credited with two (2) Weeks of Severance for each Year of Service with a minimum
of twelve (12) Weeks of Severance and a maximum of twenty-six (26) Weeks of
Severance.
Severance Pay: Each Qualifying Employee shall receive Severance Pay in a lump
sum in an amount equal to his or her Weekly Base Pay multiplied by his or her
Weeks of Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.2 of the Plan during the Qualifying
Employee’s Severance Period.
Transitional Assistance: Each Qualifying Employee covered by this Schedule C
shall receive transitional assistance, at the expense of the Employers, for a
period of not more than six months, beginning not later than 60 days after the
Qualifying Employee’s Termination Date.
Prorated TIP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.
Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.
Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule D:
Severance Benefits for
Qualifying Employees in the Associate or Coordination Compensation Bands
This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are Employees in the Associate or Coordination
Compensation Band, and who are full-time Employees or benefits-eligible
part-time Employees immediately before their Termination Dates.
Weeks of Severance: Each Qualifying Employee covered by this Schedule shall be
credited with two (2) Weeks of Severance for each Year of Service with a minimum
of eight (8) Weeks of Severance and a maximum of twenty (20) Weeks of Severance.
Severance Pay: Each Qualifying Employee shall receive Severance Pay in a lump
sum in an amount equal to his or her Weekly Base Pay multiplied by his or her
Weeks of Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.2 of the Plan during the Qualifying
Employee’s Severance Period.
Transitional Assistance: Each Qualifying Employee covered by this schedule shall
receive three months transitional assistance, beginning not later than 60 days
after the Qualifying Employee’s Termination Date.
Prorated TIP: Each Qualifying Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.
Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical).




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule E:
Severance Benefits for
Qualifying Employees becoming Restaurant Operators
This Schedule sets forth the Severance Benefits under the Plan for those
Qualifying Employees who are full-time Employees or benefits-eligible part-time
Employees immediately before their Termination Dates and who become restaurant
operators (either as owner/operators or in a joint venture with an Employer).
Weeks of Severance: Each Qualifying Employee covered by this Schedule shall be
credited with the lesser of sixteen (16) Weeks of Severance or the number of
Weeks of Severance equal to the number of weeks from the Qualifying Employee’s
Termination Date until the Qualifying Employee is projected to begin operation
of a restaurant franchised by McDonald’s Corporation as determined by the Plan
Administrator in his sole discretion.
Severance Pay: Each Qualifying Employee shall receive Severance Pay in a lump
sum in an amount equal to his or her Weekly Base Pay multiplied by his or her
Weeks of Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.2 of the Plan during the Qualifying
Employee’s Severance Period.
Prorated TIP: A Qualifying Employee who is TIP-Eligible may receive a Prorated
TIP, if any, computed in accordance with Section 4.6 of the Plan.
Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.
Other Severance Benefits: A Qualifying Employee who is covered by this Schedule
E shall also receive, if otherwise eligible, the Severance Benefits provided for
in Sections 4.4 (equity awards) and 4.5 (sabbatical) of the Plan, but shall not
receive the Severance Benefits provided for in Section 4.3 (Transitional
Assistance) of the Plan.




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule F:
Severance Benefits for
Qualifying Outsourced Employees
This Schedule sets forth the Severance Benefits under the Plan for each
Qualifying Employee (1) who is a full-time Employee or a benefits-eligible
part-time Employee before his or her Termination Date, (2) whose Covered
Termination occurs as a result of the elimination of his or her job because the
functional area is outsourced, and (3) who is offered employment with the entity
that will be providing services on an outsourced basis to McDonald’s Corporation
or a Related Entity in a position with a level of responsibility comparable to
his or her job that was eliminated (as determined by the Plan Administrator in
his or her sole discretion), at a rate of Weekly Base Pay not less than 80% of
his or her rate of Weekly Base Pay immediately before the Termination Date, and
located not more than 25 miles from the location of his or her eliminated job,
regardless of whether the Qualifying Employee accepts or rejects such offer
(referred to as a “Qualifying Outsourced Employee”).
Weeks of Severance: Each Qualifying Employee covered by this Schedule shall be
credited with four (4) Weeks of Severance.
Severance Pay: Each Qualifying Employee shall receive Severance Pay in a lump
sum in an amount equal to his or her Weekly Base Pay multiplied by his or her
Weeks of Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.2 of the Plan during the Qualifying
Employee’s Severance Period.
Prorated TIP: A Qualifying Outsourced Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.6 of the Plan.
Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying
Outsourced Employee who has a company-provided vehicle.
Other Severance Benefits: A Qualifying Outsourced Employee shall also receive,
if otherwise eligible, the Severance Benefits provided for in Section 4.4
(equity awards) and Section 4.5 (sabbatical), but shall not receive the
Severance Benefits provided for in Section 4.3 (Transitional Assistance) of the
Plan.




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule G:
Severance Benefits for
Certain Rehired Qualifying Employees
This Schedule sets forth the Severance Benefits under the Plan for each
Qualifying Employee who was a full-time Employee or a benefits-eligible
part-time Employee immediately before his or her Termination Date, and who
commences work with McDonald’s Corporation or any Related Entity after his or
her Termination Date.
Severance Pay, Sabbatical Pay and Prorated TIP: A rehired Qualifying Employee
shall be entitled to receive or retain his or her (1) sabbatical pay (if any)
under Section 4.5, and (2) Prorated TIP (if any) under Section 4.6. A rehired
Qualifying Employee shall be entitled to receive or retain the portion of his or
her Severance Pay that is attributable to the Weeks of Severance (including any
fraction of a Week of Severance) from the Termination Date through the date the
Qualifying Employee is rehired and he or she shall repay the portion, if any, of
the Severance Pay previously received by the Qualifying Employee that is
attributable to the Weeks of Severance (including any fraction of a Week of
Severance) on or after the date the Qualifying Employee is rehired. The
Employers shall have the right to seek enforcement of their right to repayment
in any court of competent jurisdiction.
Medical/Dental Coverage: The Employer’s payments for COBRA Premiums provided for
in Section 4.2 of the Plan shall end upon the Qualifying Employee’s
reemployment.
Transitional Assistance: Any transitional assistance under Section 4.3 shall
cease upon the Qualifying Employee’s reemployment.
Company Vehicle: A rehired Qualifying Employee may keep any company-provided
vehicle that he or she purchased or was in the process of purchasing under
Section 4.7 of the Plan.
Equity Awards: A rehired Qualifying Employee shall be treated as a new employee
for stock option and restricted stock unit purposes.




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule H:
Severance Benefits for Certain Part-Time Employees
This Schedule sets forth the Severance Benefits under the Plan for each
Qualifying Employee who is a part-time Employee who is not benefits-eligible
before his or her Termination Date.
A Qualifying Employee who is a part-time Employee and who is not benefits
eligible shall receive Severance Pay in an amount equal to his or her Weekly
Base Pay multiplied by his or her Weeks of Severance determined in accordance
with his or her compensation band as set forth in the chart below, as
applicable, but shall not receive any other Severance Benefits under the Plan.


Compensation Band
Weeks of Severance
Weeks/Years of Service
Minimum
Maximum
Associate and Coordination
2 weeks
8 weeks
20 weeks
Specialist, Supv/Consulting & Mgmt/Advisory
2 weeks
12 weeks
26 weeks
Direction and Sr. Direction
2 weeks
16 weeks
38 weeks
Leadership and above
2 weeks
26 weeks
52 weeks





--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule I:
Severance Benefits for
Qualifying McOpCo Restaurant Management Employees and Shared Restaurant Support
Employees


This Schedule sets forth the Severance Benefits under the Plan for each
Qualifying Employee (1) who is salaried Restaurant Management Employee or a full
time salaried or hourly Shared Restaurant Support Employee (as determined by the
Plan Administrator) before his or her Termination Date, (2) whose Covered
Termination occurs as a result of the elimination of his or her job because of
the sale of one or more restaurants, and (3) who is either (i) not offered
employment with the purchasing Operator of the restaurant or (ii) offered
employment (x) with a level of responsibility not comparable to his or her job
that was eliminated (as determined by the Plan Administrator in his or her sole
discretion), (y) at a rate of monthly Base Pay less than 80% of his or her rate
of monthly Base Pay immediately before the Termination Date, or (z) at a
location more than 35 miles from the location of his or her eliminated job.
Weeks of Severance: Each Qualifying Employee covered by this Schedule shall be
credited with four (4) Weeks of Severance.
Severance Pay: Each Qualifying Employee shall receive Severance Pay in a lump
sum in an amount equal to his or her Weekly Base Pay multiplied by his or her
Weeks of Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.2 of the Plan during the Qualifying
Employee’s Severance Period (4 weeks).
Company Vehicle: Section 4.7 of the Plan shall apply to each Qualifying Employee
who has a company-provided vehicle.
Other Severance Benefits: A Qualifying Employee shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.4 (equity awards) and
Section 4.5 (sabbatical), but shall not receive the Severance Benefits provided
for in Section 4.3 (Transitional Assistance) of the Plan.




--------------------------------------------------------------------------------




McDonald’s Corporation Severance Plan
Schedule J:
Severance Benefits for
Employees of Restaurant Application Development International


This schedule modified the Severance Benefits under the Plan for each Qualifying
Employee who is, immediately before his or her Termination Date, an employee of
Restaurant Application Development International (RDI) and whose Termination
Date occurs on or after October 1, 2012.


Employees of RDI will receive the following Severance Benefits under the Plan.
No other benefits will be paid for employees of RDI. The amount of Severance
will depend on how long the employee worked for RDI, including time worked for
the predecessor company YGOMI LLC (prior to May 1, 2010) or for RTS (between May
1, 2010 and October 1, 2012). Each RDI employee will receive Weeks of Severance
times the number of continuous years of service with each partial year of
service rounded up to the next whole year.


Position
Weeks of Severance
Minimum
Maximum
Officer
26 weeks
52 weeks
Director
13 weeks
26 weeks
Manager
6 weeks
26 weeks
All Others
2 weeks
13 weeks







Notwithstanding the foregoing, in no event will aggregate severance payments to
an RDI employee under the Plan exceed two times the lesser of: (1) the RDI
employee’s annualized compensation based upon his or her annual rate of pay for
the taxable year preceding the taxable year in which the employee’s Termination
Date occurs (adjusted for any increase during that year that was expected to
continue indefinitely if the employee had not been terminated ), or (2) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”)
for the year in which the RDI employee’s Termination Date occurs (in 2015 this
limit is $265,000).


